

115 HR 3882 IH: To require the Secretary of Transportation to publish a final rule to provide for the screening, testing, and treatment for sleep disorders of individuals operating commercial vehicles.
U.S. House of Representatives
2017-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3882IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2017Mr. Pascrell (for himself and Mr. Sires) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Secretary of Transportation to publish a final rule to provide for the screening,
			 testing, and treatment for sleep disorders of individuals operating
			 commercial vehicles.
	
 1.Rulemaking requirementNot later than 1 year after the date of the enactment of this Act, the Administrator of the Federal Motor Carrier Safety Administration and the Administrator of the Federal Railroad Administration shall complete the rulemaking process and publish a final rule regarding the advance notice of proposed rulemaking issued on March 10, 2016, entitled Evaluation of Safety Sensitive Personnel for Moderate-to-Severe Obstructive Sleep Apnea (81 Fed. Reg. 12642).
		